Case 9:19-cv-00149-RC-ZJH Document 28 Filed 07/25/20 Page 1 of 2 PageID #: 5937



                             **NOT FOR PRINTED PUBLICATION**

                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

 RICHARD WAYNE TAYLOR                                  §

 VS.                                                   §              CIVIL ACTION NO. 9:19cv149

 DIRECTOR, TDCJ-CID                                    §

                   ORDER OVERRULING OBJECTIONS AND ACCEPTING
               THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Petitioner Richard Wayne Taylor, inmate confined within the Texas Department of Criminal

 Justice, Correctional Institutions Division, proceeding pro se, filed the above-styled petition for writ

 of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges a conviction for murder. He

 has filed a motion for partial summary judgment (docket number 6) concerning one of his grounds

 for review.

         The court previously referred this matter to the Honorable Zack Hawthorn, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable

 orders of this Court. The Magistrate Judge has submitted a Report and Recommendation of United

 States Magistrate Judge recommending that the motion for partial summary judgment be denied.

         In his motion, petitioner asserts he is entitled to summary judgment with respect to his

 ground for review asserting there were certain irregularities regarding the oath of office of the judge

 who presided over his criminal proceeding. The Magistrate Judge concluded the motion was without

 merit because it concerned violations of state law and therefore did not provide petitioner with a

 basis for relief in this proceeding.

         In his objection, petitioner asserts that the irregularities regarding the judge’s oath of office

 violated his right to due process and made the acts of the trial judge void. He also asserts that the

 irregularities provide him with a basis for relief.

         After considering petitioner’s arguments, the court agrees with the Magistrate Judge’s

 conclusion. “[F]ederal habeas relief does not lie for errors of state law. It is not the province of a
Case 9:19-cv-00149-RC-ZJH Document 28 Filed 07/25/20 Page 2 of 2 PageID #: 5938



                            **NOT FOR PRINTED PUBLICATION**

 federal habeas court to rexamine state-court determinations on state-law questions.” Wilson v.

 Corcoran, 562 U.S. 1, 5 (2010) (internal punctuation and citations omitted). A claim regarding the

 oath of office of a judge who presides over a state criminal trial arises under state law and is

 therefore not cognizable on federal habeas review. Turner v. Quarterman, 2009 WL 2406203, at

 *8 (W.D. Tex. Aug. 3, 2009); Ramos v. Dretke, 2005 WL 39144, at *3 (N.D. Tex. Jan. 6, 2005).

 As a result, petitioner is not entitled to partial summary judgment.

                                              ORDER
        For the reasons set forth above, petitioner’s objections are without merit and are

 OVERRULED. The findings of fact and conclusions of law of the Magistrate Judge are correct and

 the report of the Magistrate Judge is ACCEPTED as the opinion of the court. Petitioner’s motion

 for partial summary judgment is DENIED.



        So Ordered and Signed
        Jul 25, 2020




                                                  2
